Citation Nr: 0518213	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-11 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD) currently 
evaluated at 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1971 to July 1972.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to an increased rating for her 
service-connected PTSD.  The Board notes that the veteran 
last underwent VA examination in May 2002.   

Accordingly, this case is REMANDED for completion of the 
following:

1.  Schedule an appropriate medical 
examination to ascertain the current 
nature and severity of the veteran's 
PTSD.  The examination should be offered 
at an appropriate location.  All 
pertinent tests and studies should be 
accomplished and the findings then 
reported in detail.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  

2.  The examiner should report the 
current nature and severity of the 
veteran's PTSD.  The examiner should also 
offer an opinion as to what percentage of 
the veteran's current social and 
occupational impairment is attributable 
to the veteran's PTSD, and what 
percentage is attributable to her non-
service-related psychiatric disorders (as 
was done in the May 2002 VA opinion).  If 
the examiner is unable to make such an 
allocation, the examiner should expressly 
state so in his/her opinion.    
   
3.  After the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted in its entirety, 
then the veteran and her representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of this claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument she desires 
to have considered in connection with her current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until she is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



